Sutherland, J.
The petitioners complain that the contract for the work was not awarded to the lowest bidder, and that certain items were included in the assessment which were not included in the contract, and hence, that the assessment was irregular and fraudulent, within the act of April 17, 1858.
The point or gist of the complaint would appear to be, that in consequence of fraudulent collusion between the street-commissioner or city agent, and the contractor, and perhaps others, in awarding the contract, and in ascertaining and allowing work done under it, the petitioners have been assessed more than they ought to have been.
I am of the opinion that the fraud and irregularities complained of cannot properly be said to have been in the proceedings relative to the assessment, within the meaning of the act of 1858, and that the petitioners are not entitled to the summary remedy provided by that act. The contract for doing the work is no part or step of the assessment proceedings for paying for the work. These proceedings are regulated by statute, and to *56be regular, all the statutory steps must be taken, and taken according to statutory requirement. An omission or irregularity of, or in, one or more of these statutory steps, would be, I think, a “ legal irregularity” within the meaning of the act of 1858.
The formalities or conditions required by the city charter, or by general ordinance, in awarding or making all contracts for work, &c., are for the protection of the city Corporation in general, and do not relate to contracts for local improvements in particular.
I do not say that the petitioners are without remedy, by action or otherwise, for any fraud or irregularity in the making or execution of the contract for the work; but I am inclined to think that they are not entitled, in this case, to the summary and extraordinary remedy furnished by the act of 1858.
The motions to dismiss the petitions are therefore granted, but without costs.